Broyles, J.
1. In a criminal ease in which the defendant makes no statement at the trial, it is not error for the court to fail to instruct the jury that that fact should not be considered by them in determining as to the guilt or the innocence of the accused, where there is no request for such an instruction.
' 2. The conviction of the accused not depending wholly upon circumstantial evidence, the court did not err) in the absence of a timely written request, in failing to charge the law of circumstantial evidence.
3. The evidence authorized the verdict, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Bussell, C. J., absent.